Citation Nr: 0637324	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  03-08 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUE

Entitlement to an initial disability evaluation in excess of 
50 percent for post-traumatic stress disorder (PTSD).


ATTORNEY FOR THE BOARD

L. Cramp, Counsel


INTRODUCTION

The veteran served on active duty from June 1967 to January 
1969. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Washington, D.C.  Jurisdiction over the claims folder was 
subsequently transferred to the RO in Baltimore, Maryland.

When this case was the Board in July 2004, the Board granted 
an increase from 30 percent to 50 percent for the initial 
evaluation period prior to July 1, 2003, and denied an 
initial evaluation in excess of 50 percent throughout the 
initial evaluation period.  The veteran appealed that 
decision to the United States Court of Appeals for Veterans 
Claims (Court).  In an Order dated in January 2005, the Court 
granted a joint motion of the parties, vacated the portion of 
the Board's decision denying a rating in excess of 50 
percent, and remanded the matter to the Board for action 
consistent with the joint motion. 

In May 2005, the Board remanded this issue to the Appeals 
Management Center (AMC) for additional evidentiary 
development.  The case was then assigned to the RO in 
Huntington, West Virginia, where the veteran now resides.  
This case has since been returned to the Board for further 
appellate action.

The Board notes that the veteran failed to report for a VA 
Central Office hearing which was scheduled to be conducted in 
May 2004.  The veteran has since made no request for another 
hearing.  Accordingly, the Board will proceed to a decision 
on this appeal as if the hearing request had been withdrawn.  
See 38 C.F.R. § 20.704(d) (2006).  

The Board also notes that the veteran stated in a VA Form 21-
4138, dated in September 2005, that he has filed claims 
related to diabetes, a back disorder, "Agent Orange," 
hearing loss, mouth and teeth, and a sleeping disorder.  
These matters are not currently before the Board and are 
referred to the originating agency for any indicated action.  


FINDINGS OF FACT

1.  Prior to July 15, 2003, the veteran's PTSD was manifested 
by occupational and social impairment which most nearly 
approximated reduced reliability and productivity.

2.  From July 15, 2003, to the present, the veteran's PTSD 
has been manifested by occupational and social impairment 
which most nearly approximates deficiencies in most areas.


CONCLUSIONS OF LAW

1.  Prior to July 15, 2003, the criteria for a disability 
rating higher than 50 percent for PTSD are not met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).

2.  From July 15, 2003, to the present, the criteria for a 70 
percent disability rating, but not higher, for PTSD are met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.130, 
Diagnostic Code 9411 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking an increased initial disability rating 
for his service-connected PTSD.  The Board will initially 
discuss certain preliminary matters, and will then address 
the pertinent law and regulations and their application to 
the facts and evidence.

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the Court has held that the plain 
language of 38 U.S.C.A. § 5103(a) (West 2002), requires that 
notice to a claimant pursuant to the VCAA be provided "at the 
time" that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the AMC provided the veteran with 
the notice required under the VCAA, to include notice that he 
submit any pertinent evidence in his possession, by letter 
mailed in June 2005, after the initial adjudication of the 
claim.  The letter was re-sent to the veteran's current 
address in August 2005.  Following the provision of the 
required notice and the completion of all indicated 
development of the record, the Huntington RO readjudicated 
the veteran's claim in July 2006.  There is no indication or 
reason to believe that the ultimate decision of the 
originating agency on the merits of the claim would have been 
different had VCAA notice been provided at an earlier time.  

Although the veteran has not been provided specific notice 
with respect to the effective-date element of his initial 
evaluation claim, the evidence pertinent to the disability-
evaluation element of the claim and that pertinent to the 
effective-date element of the claim are essentially the same.  
Therefore, the Board finds that there is no prejudice to him 
in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

The Board also notes that the veteran has been afforded 
appropriate VA examinations and service medical records and 
pertinent VA medical records have been obtained.  Neither the 
veteran nor his representative has identified any outstanding 
evidence, to include medical records, that could be obtained 
to substantiate the claim.  The Board is also unaware of any 
such outstanding evidence.  Indeed, the veteran has recently 
expressed his desire that no further development be 
undertaken and that a decision be reached as soon as 
possible.

In sum, the Board is satisfied that any procedural errors in 
its development and consideration of the claim by the 
originating agency were insignificant and non prejudicial to 
the veteran.  Accordingly, the Board will address the merits 
of the claim.  

Legal Criteria

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2006).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 3.321(a), 4.1 (2006).

A 50 percent evaluation is warranted for PTSD if there is 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- 
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  38 C.F.R. § 4.130, Diagnostic Codes 9411.  

A 100 percent evaluation is warranted for total occupational 
and social impairment, due to such symptoms as: gross 
impairment in thought processes or communication; persistent 
delusions or hallucinations; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives, own 
occupation, or own name.  38 C.F.R. § 4.130, Diagnostic Codes 
9411.  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.   
38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).



Analysis

The veteran is currently assigned a 50 percent rating under 
Diagnostic Code 9411.  For the reasons that will now be 
discussed, the Board finds that an increased 70 percent 
rating is warranted from July 1, 2003, to present.  However, 
a rating higher than 50 percent is not warranted prior to 
that date, and a 100 percent rating is not warranted during 
any period on appeal.

With respect to its determination that a 100 percent rating 
is not warranted, the Board notes that the evidence is not 
consistent with gross impairment in thought processes or 
communication.  The April 2006 VA examiner noted the 
veteran's speech as unremarkable.  The examiner found that he 
understands the outcome of his behavior.  At a December 1999 
VA examination, speech was clear, coherent, and nonpressured.  
His thoughts were organized.  At the time of the November 
2001 VA examination, the veteran's speech was mildly 
pressured but his thought process was coherent and 
intelligent.  He was described as cognitively intact to 
abstractions, judgment, and insight. 

The evidence is not consistent with persistent delusions or 
hallucinations.  While the July 2003 VA examiner noted some 
auditory hallucinations, these were described as occurring 
"[s]ometimes" and do not appear to be persistent.  
Similarly, the April 2006 VA examiner noted that flashbacks 
occur every few months.  There were no delusions reported.  
At the time of the December 1999 VA examination, the veteran 
denied auditory and visual hallucinations and paranoid 
ideations.  The November 2001 VA examiner noted no 
hallucinations or delusions.

The evidence is not consistent with grossly inappropriate 
behavior, and there does not appear to be any contention of 
such.  The April 2006 VA examiner specifically found that 
there was no inappropriate behavior.

While there is evidence of suicidal ideation, this is 
completely consistent with the criteria for the 70 percent 
level.  The evidence is not consistent with a "persistent 
danger" of [the veteran] hurting himself or others.  The 
July 2003 VA examiner noted that the veteran was irritable 
and got into arguments easily.  He reported that the veteran 
attempted suicide in 1996 or 1997, but his gun would not go 
off.  However, there have been no other attempts reported, 
and none during the period on appeal.  For the most part, the 
veteran has not reported suicidal ideation during 
examinations.  In the November 2001 VA examination report, it 
was noted that the veteran got very angry and dislikes 
foreigners.  However, the Board finds it significant with 
respect to the criterion of "persistent danger" that the 
veteran reported that he has never been in a fight.  The 
November 2001 VA examiner noted no current suicidal ideation 
as did the July 2003 examiner.  The April 2006 VA examiner 
noted no episodes of violence, no homicidal thoughts, and 
good impulse control.  

The evidence is not consistent with an intermittent inability 
to perform activities of daily living (including maintenance 
of minimal personal hygiene).  While the April 2006 examiner 
noted that the veteran was unshaven, he also found that the 
veteran was able to maintain minimal personal hygiene and had 
no problem with activities of daily living.  Moreover, the 
November 2001 VA examiner noted that the veteran had good 
hygiene.  

The evidence is not consistent with disorientation to time or 
place.  The veteran has consistently been noted to be 
oriented.  The November 2001 VA examiner found him to be 
cognitively intact to memory, attention, and concentration.

The evidence is not consistent with memory loss for names of 
close relatives, own occupation or own name.  The April 2006 
VA examiner found the veteran's remote and immediate memory 
to be normal.  He also found that the veteran's recent memory 
was only mildly impaired, and that the veteran has learned to 
compensate for it.  The December 1999 VA examiner noted that 
remote memory was fine, and the veteran was able to remember 
two words out of three after five minutes.  In July 2003, the 
veteran's attention, memory, and concentration were found to 
be intact. 

With respect to occupational impairment, the Board notes that 
the April 2006 examiner included a discussion of the 
veteran's ability to work.  The examiner noted that the 
veteran had been fired after an argument, and that his PTSD 
contributed to this loss of employment.  However, the 
examiner also noted that the veteran did not seek further 
employment due to his approaching retirement age.  The 
examiner noted that the veteran had maintained his job for 14 
years with similar symptomatology.  It was the examiner's 
conclusion that the veteran's PTSD did not render him 
unemployable.  The Board interprets this opinion as a finding 
that the veteran is not "totally" occupationally impaired 
due to PTSD.

The Board also notes that the veteran's Global Assessment of 
Functioning (GAF) scores have never been lower than 40 during 
the entire period on appeal, and have generally ranged from 
40 to 55.  GAF scores are based on a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health- illness."  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the 
American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32]. 

GAF scores ranging from 51 to 60 reflect moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (e.g., few friends, 
conflicts with peers or co- workers).  Scores ranging from 41 
to 50 reflect serious symptoms (e.g., suicidal ideation, 
severe obsessional rituals, frequent shoplifting) or any 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).  See 
38 C.F.R. § 4.130 [incorporating by reference the VA's 
adoption of the DSM-IV, for rating purposes].

While several recent progress reports show GAF scores of 40, 
the Board notes that these scores fall at the extreme upper 
limit of the range.  Moreover, on none of the VA examinations 
for compensation purposes has the veteran been assigned a GAF 
score lower than 51.  The Board finds that the scores 
assigned in conjunction with a complete examination are more 
probative than those assigned during the more cursory 
progress report evaluations.  The Board notes that the July 
and October 2003 outpatient progress reports, which include 
GAF scores of 40, include only a brief mention of supporting 
symptomatology whereas the VA examination reports are more 
thoroughly explained.  

The higher GAF scores are also more consistent with the 
estimations of the veteran's functional impairment offered by 
the VA examiners.  The April 2006 VA examiner found the 
veteran to be "moderately" anxious, depressed and 
irritable.  He also described a decrease in efficiency, 
productivity and reliability that was moderate in degree.  
The veteran had a severe inability to perform work tasks, and 
a severe impairment of work, family and other relationships.  
Overall, his PTSD was described as "serious."  

While the November 2001 VA examiner found that the veteran 
was very visibly anxious and pressured, and noted that it was 
unusual for a veteran to present as quite so pressured during 
a PTSD examination, he also found that the veteran was not 
irritable, assaultive, or angry during examination, that the 
veteran's PTSD caused him mild to moderate social disability, 
and that his occupational disability was less severe than his 
social disability.  The July 2003 examiner found that the 
veteran's symptoms were moderate to severe in intensity.  In 
general, he had poor interpersonal relationships, but seemed 
to have a good relationship with his wife.  

In sum, at no time during the initial evaluation period has 
the social and occupational impairment from the veteran's 
PTSD more nearly approximated the total impairment required 
for a 100 percent rating than the deficiencies in most areas 
contemplated by a 70 percent rating.  

Although the Board has found that a 100 percent rating is not 
warranted, the Board finds that a 70 percent rating is 
warranted from July 15, 2003, to present.  

The Board notes that the veteran's GAF scores showed a 
decline beginning with a July 15, 2003, VA outpatient 
progress note.  At that time, a GAF of 40 was assigned.  
Subsequent outpatient reports also included GAF scores of 40 
and 41.  

The veteran's symptomatology during this period included 
reports of suicidal ideation, significant anxiety and 
depression, unprovoked irritability (although no violence), 
and difficulty adapting to a work environment, as 
demonstrated by the veteran's loss of his job.  

Although a rating of 70 percent is warranted from July 15, 
2003, to the present, the Board finds that a rating higher 
than 50 percent is not warranted prior to that date.  The 
veteran's GAF scores prior to July 15, 2003, were 
consistently at 50 or above.  In VA examination reports dated 
in December 1999 and November 2001, GAF scores of 55 were 
assigned.  VA outpatient reports in April 2000 and September 
2000 reflect GAF scores of 50.  A VA examination report dated 
July 1, 2003, shows a GAF score of 51.  

Moreover, the evidence prior to July 15, 2003, is not 
consistent with suicidal ideation.  The November 2001 and 
December 1999 VA examiners reported no suicidal ideation.

The evidence prior to July 15, 2003 is also not consistent 
with obsessional rituals which interfere with routine 
activities.  No such behavior has been shown or alleged.  As 
discussed above, the veteran's speech has not generally been 
described as impaired, and has never been described as 
intermittently illogical, obscure, or irrelevant.  While the 
veteran has significant anxiety and depression, there has 
been no suggestion in the evidence of near-continuous panic 
or depression affecting the ability to function 
independently, appropriately and effectively.  There has also 
been no suggestion of spatial disorientation or neglect of 
personal appearance and hygiene.  

Although the veteran has described serious social impairment, 
including social withdrawal and difficulty getting along with 
work associates and family members, there is no showing of an 
"inability" to establish and maintain effective 
relationships.  The July 2003 examiner found that the veteran 
seemed to have a good relationship with his wife.  This 
demonstrates an ability to establish and maintain effective 
relationships, even though that ability is seriously 
impaired.

As discussed above, a 70 percent rating is currently deemed 
appropriate based largely on recent evidence suggesting 
impaired impulse control (such as unprovoked irritability 
with periods of violence), and difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting).  However, such evidence was not reflected in the 
record prior to July 15, 2003.  In fact, the evidence for the 
period prior to July 15, 2003, show that although the veteran 
was irritable, he had no history of violence and was 
maintaining full-time employment.  

In sum, while the evidence supports a 70 percent rating 
beginning July 15, 2003, it shows also shows that prior to 
that date the social and occupational impairment from the 
disability did not more nearly approximate the deficiencies 
in most areas required for a 70 percent rating than the 
reduced reliability and productivity contemplated by a 50 
percent rating.  The Board accordingly finds that a 70 
percent rating for PTSD is in order from July 15, 2003, and 
that a rating higher than 50 percent is not in order prior to 
that date.


ORDER

The Board having determined that the veteran's PTSD warrants 
a 50 percent rating prior to July 15, 2003, and a 70 percent 
rating on and after that date, the appeal is granted to this 
extent and subject to the criteria applicable to the payment 
of monetary benefits.  



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


